RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2730-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PETER SANTIAGO,

     Defendant-Appellant.
________________________

                    Submitted October 21, 2019 – Decided November 12, 2019

                    Before Judges Fasciale and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 93-05-1916.

                    Peter Santiago, appellant pro se.

                    Theodore N. Stephens II, Acting Essex County
                    Prosecutor, attorney for respondent (Matthew E.
                    Hanley, Special Deputy Attorney General/Acting
                    Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant appeals from a February 8, 2019 order denying his fifth petition

for post-conviction relief (PCR). Judge Mayra V. Tarantino entered the order,

which also denied defendant's application for assigned counsel, and rendered a

written opinion. After concluding that defendant lacked good cause for the

assignment of counsel, the judge denied his petition relying on Rules 3:22-12,

3:22-4, and 3:22-5.

      On appeal, defendant argues:

            POINT I

            THE COURT ERRED IN CONCLUDING THAT
            [DEFENDANT'S]     PCR    PETITION  WAS
            PRECLUDED BY RULE 3:22-4 AND RULE 3:22-
            12(a)[(2)](B), AND    ERRED     IN  NOT
            ADJUDICATING THE PETITION AS A PETITION
            FOR A NEW TRIAL.

            POINT II

            THE COURT ERRED IN CONCLUDING THAT
            [DEFENDANT]   FAILED     TO   ESTABLISH
            ENTITLEMENT TO THE ASSIGNMENT OF
            COUNSEL UNDER RULE 3:22-6(b).

            POINT III

            THE COURT ERRED AND CAUSED A
            FUNDAMENTAL MISCARRIAGE OF JUSTICE IN
            CONCLUDING THAT [DEFENDANT'S] CLAIMED
            PCR ENTITLEMENT WAS PRECLUDED BY RULE
            3:22-5.


                                                                        A-2730-18T4
                                       2
We conclude that defendant's contentions lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).1 We affirm substantially for

the reasons set forth by Judge Tarantino's written opinion. We add the following

brief remarks.

      The PCR judge correctly concluded that defendant failed to satisfy

multiple rules. He did not show good cause for the appointment of counsel under

Rule 3:22-6(b) (stating "good cause exists only when the court finds that a

substantial issue of fact or law requires assignment of counsel and when a second

or subsequent petition alleges on its face a basis to preclude dismissal under

[Rule] 3:22-4").    And his petition is untimely under Rule 3:22-12(a)(2)

(establishing deadlines for the filing of second or subsequent PCR petitions).

Consequently, under Rule 3:22-4 (listing reasons to bar second or subsequent

petitions for PCR), and Rule 3:22-5 (entitled "Bar of Ground Expressly

Adjudicated"), the PCR judge correctly denied defendant's petition.

      Affirmed.




1
  We reach this conclusion after considering defendant's reply brief dated
October 4, 2019.
                                                                         A-2730-18T4
                                       3